

116 HR 7424 IH: Selected Reserve Education Loan Repayment Program Enhancement Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7424IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Ms. Haaland (for herself, Mrs. Bustos, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to increase the amount which may be paid to members of the Selected Reserve under the education loan repayment program, and for other purposes.1.Short titleThis Act may be cited as the Selected Reserve Education Loan Repayment Program Enhancement Act.2.Modification of education loan repayment program for members of Selected Reserve(a)Modification of maximum repayment amountSection 16301(b) of title 10, United States Code, is amended by striking 15 percent or $500 and inserting 20 percent or $1,000.(b)Effective date and applicabilityThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply with respect to loan repayment under section 16301 of title 10, United States Code, for eligible years of service completed on or after the date of the enactment of this Act.